1 Reported in 246 N.W. 521.
Suing his former employer for unpaid wages, plaintiff had a verdict. Defendant appeals from the resulting judgment. *Page 122 
Defendant is a hardware merchant of Sleepy Eye and on the side has a tin shop and does some plumbing. Plaintiff was in his employ as tinsmith and plumber from January 2, 1929, to January 2, 1932, under an oral contract, renewed yearly on January 2. At least it was so renewed in 1931. The parties agree that the rate of wages was 40 cents an hour for three months and 50 cents an hour for nine months of each year, until about September 21, 1931. Defendant claims that then, by agreement, plaintiff's wages were reduced to 30 cents an hour or $18 per week. That is the controlling issue, although there is a collateral one as to the terms upon which plaintiff was employed for a short period after September 21, 1931. The record discloses nothing more than an issue of fact, plaintiff's testimony supporting his claim, and defendant's case tending to refute it. The issue is settled by the verdict.
The evidence shows that for October, November, and December of 1931 plaintiff was paid only $18 a week, but there is nothing conclusively refuting his claim that, whereas defendant had told him his wages would be reduced, he, plaintiff, refused to acquiesce and continued under the old contract. The acceptance by plaintiff of the moneys paid him during the last three months of 1931 does not demonstrate the untruthfulness of his denials of an agreement to modify the contract. Plaintiff's claims were accepted by the jury. Confirmed as they are by the verdict, there is nothing in the case now upon which to base the estoppel claimed by defendant.
Judgment affirmed.
OLSEN, JUSTICE, took no part in the consideration and decision of this case. *Page 123